
	
		I
		111th CONGRESS
		1st Session
		H. R. 2987
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2009
			Ms. Linda T. Sánchez of
			 California (for herself, Ms.
			 Berkley, Mr. Bishop of
			 Georgia, Ms. Bordallo,
			 Mr. Brady of Pennsylvania,
			 Mr. Grijalva,
			 Mr. Holt, Ms. Kaptur, Ms. Lee
			 of California, Mr.
			 McGovern, Mr. Nadler of New
			 York, Mrs. Napolitano,
			 Mr. Payne,
			 Mr. Pierluisi,
			 Mr. Reyes,
			 Ms. Ros-Lehtinen,
			 Mr. Ryan of Ohio,
			 Mr. Serrano,
			 Mr. Sires,
			 Ms. Waters,
			 Mr. Wexler, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to ensure
		  sufficient resources and increase efforts for research at the National
		  Institutes of Health relating to Alzheimer’s disease, to authorize an education
		  and outreach program to promote public awareness and risk reduction with
		  respect to Alzheimer’s disease (with particular emphasis on education and
		  outreach in Hispanic populations), and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cure and Understanding through
			 Research for Alzheimer’s Act of 2009 or the
			 La Cura Act of
			 2009.
		2.FindingsThe Congress finds as follows:
			(1)Alzheimer’s disease is the seventh leading
			 cause of death of all ages in the United States (and the fifth leading cause of
			 death for people over 65 years of age), with 5.2 million individuals in the
			 United States living with Alzheimer’s disease. Currently, one of each eight
			 individuals in the United States over age 65 has Alzheimer’s disease. Every 71
			 seconds, an individual in the United States develops Alzheimer’s disease, and
			 by 2050, every 33 seconds an individual in the United States will develop this
			 disease. By 2050, the number of individuals in the United States age 65 and
			 over with Alzheimer’s disease will range from 11 million to 16 million
			 individuals.
			(2)The prevalence of Alzheimer’s disease and
			 dementia seems to be higher among individuals with fewer years of education.
			 Individuals with fewer than 12 years of education have a 15 percent greater
			 risk of developing dementia than individuals with 12 to 15 years of education
			 and a 35 percent greater risk of developing dementia than individuals with more
			 than 15 years of education.
			(3)Hispanics are the
			 fastest growing population in the Nation and by 2050, will have a life
			 expectancy of 87 years, longer than any other ethnic or racial group. The
			 Hispanic community in the United States is projected to experience a six-fold
			 increase in Alzheimer’s disease (from fewer than 200,000 to as many as 1.3
			 million) by 2050.
			(4)Hispanics may be
			 at a greater risk of developing dementia than other ethnic or racial groups:
			 Hispanics’ 64-percent higher incidence of diabetes than non-Hispanic White
			 Americans is of particular concern in light of new findings that diabetes is
			 the one vascular risk factor that, in the absence of stroke, is related to an
			 increased risk of Alzheimer’s disease.
			(5)Research on
			 disparities in Alzheimer’s risk factors between Hispanic and other ethnic and
			 racial groups is only beginning to sort out complex differences: for example,
			 even in the absence of the APOE-e4 allele, the one known genetic risk factor
			 for late onset Alzheimer’s, Caribbean Hispanics have a cumulative risk for
			 Alzheimer’s twice that of non-Hispanic Whites.
			(6)The shortage of
			 bilingual health professionals, combined with the large population of
			 monolingual Spanish-speaking seniors, makes adequate testing and diagnosis of
			 Alzheimer’s among elderly Hispanics difficult and may lead to cultural biases
			 in cognitive testing. Moreover, inadequate translation of diagnostic tools can
			 lead to improper diagnoses, and there may be poor understanding of recommended
			 treatment and self-care even among those who are properly diagnosed.
			(7)Hispanics are far more likely to be
			 uninsured than any other ethnic group: the Bureau of the Census reports that
			 34.1 percent of the Hispanic population in the United States is uninsured,
			 compared to 10.8 percent for non-Hispanic Whites and 15.3 percent for all
			 United States residents.
			(8)Lack of access to
			 health care and a strong cultural commitment to caring for one’s elders within
			 the family are among the factors that make Hispanics with dementia less likely
			 than non-Hispanics to see a physician and use related services provided by
			 formal health professionals. Hispanic caregivers surveyed were significantly
			 more likely (33 percent) than caregivers of other races (23 percent) to believe
			 that Alzheimer’s disease is a normal part of the aging process and were also
			 significantly more likely (67 percent) to dismiss the symptoms of Alzheimer’s
			 disease as old age than other respondents of other races (53 percent). Delays
			 in diagnosis and lack of early and consistent treatment can lead to higher
			 levels of impairment and increased stress on family caregivers.
			(9)Hispanic elders
			 are second most likely, after Asian-Americans, to live with their families
			 rather than in long-term care facilities. More research is needed to better
			 understand the effects of differing care settings on family caregivers and
			 Alzheimer’s patients.
			(10)Alzheimer’s disease costs the United States
			 $148 billion each year in direct and indirect costs to business, the Medicare
			 program, and the Medicaid program (not including private health insurance
			 costs). If the prevalence of Alzheimer’s disease continues to increase as
			 expected, the $91 billion spent in 2005 on Medicare costs for care of
			 individuals with Alzheimer’s disease and dementia patients is projected to
			 increase to $189 billion by 2015.
			3.NIH research and
			 education on Alzheimer’s diseaseSubpart 5 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285e et seq.) is amended by adding at the
			 end the following new section:
			
				445J.NIH research
				and education on Alzheimer’s disease
					(a)Research
				ActivitiesIn conducting research relating to Alzheimer’s
				disease, the Director of the National Institutes of Health shall ensure
				sufficient resources for activities relating to Alzheimer’s disease and
				Hispanic communities, including by—
						(1)increasing efforts
				in epidemiological work in Hispanic subgroups;
						(2)allocating resources to the National
				Institute on Aging Alzheimer’s disease research centers and other academic
				centers involved in Alzheimer’s disease research to increase participation of
				Hispanics and other underrepresented ethnic groups in research and clinical
				trials in sufficient numbers to draw valid conclusions; and
						(3)conducting social,
				behavioral, and health services research—
							(A)to understand more
				fully the underlying reasons that Hispanic individuals delay diagnosis and
				underutilize services;
							(B)to identify culturally and linguistically
				appropriate approaches for addressing such delays and underutilization;
				and
							(C)to identify
				approaches for providing, and improving the quality of, culturally competent
				care.
							(b)Education
				ActivitiesThe Director of the National Institutes of Health
				shall expand and intensify efforts of the National Institutes of Health—
						(1)to educate
				communities about the importance of research relating to Alzheimer’s disease;
				and
						(2)to respond
				effectively to cultural concerns about participation in such research,
				especially with respect to sensitive matters like the collection of brain
				tissue and genetic
				information.
						.
		4.Increased funding
			 for Alzheimer’s disease demonstration grantsSection 398B(e) of the
			 Public Health Service Act (42 U.S.C.
			 280c–5(e)) is amended—
			(1)by striking
			 and such and inserting such; and
			(2)by inserting
			 before the period at the end , $25,000,000 for fiscal year 2010, and
			 such sums as may be necessary for each of the fiscal years 2011 through
			 2014.
			5.CDC outreach and
			 educationPart B of title III
			 of the Public Health Service Act (42
			 U.S.C. 243 et seq.) is amended by inserting after section 317T the
			 following:
			
				317U.Education and
				outreach on Alzheimer’s disease
					(a)PurposesThe
				purposes of this section are the following:
						(1)To reduce the risk
				of Alzheimer’s disease through reduction of vascular risk factors.
						(2)To encourage early
				recognition and diagnosis of dementia.
						(3)To train public
				health personnel to recognize, assess, diagnose, and treat Alzheimer’s disease
				in ways that are culturally appropriate and supportive of families.
						(b)Education and
				OutreachTo achieve the purposes of this section, the Secretary,
				acting through the Centers for Disease Control and Prevention, shall conduct an
				aggressive, evidence-based education and outreach program to promote public
				awareness and risk reduction with respect to Alzheimer’s disease. In conducting
				the outreach program, the Secretary shall consult with State Health Departments
				and may consult with other appropriate entities, including the Alzheimer’s
				Association and the Alzheimer's Foundation of America.
					(c)EmphasisIn
				carrying out this section, the Secretary shall give particular emphasis to
				education and outreach in Hispanic
				populations.
					.
		
